Case 6:17-cr-00035 Document 192 Filed on 10/23/18 in TXSD Page 1 of 5
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                 October 24, 2018
                                                                David J. Bradley, Clerk
Case 6:17-cr-00035 Document 192 Filed on 10/23/18 in TXSD Page 2 of 5
Case 6:17-cr-00035 Document 192 Filed on 10/23/18 in TXSD Page 3 of 5
Case 6:17-cr-00035 Document 192 Filed on 10/23/18 in TXSD Page 4 of 5
Case 6:17-cr-00035 Document 192 Filed on 10/23/18 in TXSD Page 5 of 5
